Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1974, which sustained the initial determination of respondent disqualifying claimant from receiving benefits effective December 22, 1973 because he voluntarily left his employment without good cause. On the present record we affirm and note that the appropriate procedure remaining to the claimant is an application to the board to reopen (see 12 NYCRR 463.6). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Larkin, JJ., concur.